--------------------------------------------------------------------------------

SMARTEC HOLDINGS INC.
3702 South Virginia Street, Suite #G12 - 401
Reno, Nevada 89502
USA

January 10, 2008

 

INDIGOLEAF ASSOCIATES LTD.
c/o Dr. Eli Orr
23 Greenhill Road
Leicester LE2 3DN
England

DR. AMNON GONENNE
c/o Dror Zichroni
14 Metsada Street
Tel Aviv 64582
Israel

Dear Sirs:

RE:      Intellectual Property Sale and Issuance of Shares

This letter sets out the agreement (this "Agreement") reached among Smartec
Holdings Inc. ("Pubco"), a company traded on the NASDAQ Over-the-Counter Market
(the "Market"), Indigoleaf Associates Ltd. (the "Vendor") and Dr. Amnon Gonenne
(the "Executive"), regarding the transfer and sale by the Vendor of all of its
interest and rights to a proprietary technology (the "Technology") for the rapid
and efficient generation of monoclonal antibodies (the "Mabs") against desired
antigens, such as cancer markers, including, but not limited to, the know-how,
secrets, inventions, practices, methods, knowledge and data owned by the Vendor
and related thereto, as described on Schedule "A" hereto (the "Intellectual
Property Assets") to Pubco, upon the terms and conditions set forth herein.

Part 1: Acquisition

1.

The Vendor agrees to sell and transfer to Pubco at the Closing (as defined
below) all the Intellectual Property Assets free and clear of all liens,
charges, claims or other encumbrances, on the terms and subject to the
conditions set out in this Agreement (the "Sale Transactions").

    2.

At the Closing, in full and final consideration of the transfer of the
Intellectual Property Assets to Pubco, Pubco shall issue to the Vendor
25,638,400 common shares in the


--------------------------------------------------------------------------------

- 2 -

capital of Pubco (the "Vendor Shares"), which shares shall be issued as
fully-paid and non-assessable.

    3.

At the Closing, in consideration of the services (the "Executive Services") to
be provided by the Executive, to Pubco after the Closing (as provided in the
employment agreement (the "CEO Employment Agreement") to be entered into by
Pubco and the Executive), Pubco shall issue to the Executive 6,409,600 common
shares in the capital of Pubco (the "Executive Shares"; the Executive Shares and
the Vendor Shares collectively, the "Transaction Shares"), which shares when
issued shall be issued as fully-paid and non- assessable. Notwithstanding the
foregoing, the Executive agrees and acknowledges that its entitlement and title
to 75% of the Executive Shares (i.e. 4,807,200 shares; the "Vesting Shares"),
which shares shall be held in escrow by the Escrow Agent (as defined below),
shall be earned in three 6-month intervals (each an "Interval") from the Closing
(i.e. 1,602,400 shares at the end of each Interval) and the Executive shall only
be entitled to the aggregate amount of the Vesting Shares if he continues to be
retained by Pubco to provide the Executive Services for a continuous period of
18 months from the Closing (the "Employment Term"). For further certainty, and
without limiting the generality of the foregoing, if the CEO Employment
Agreement is terminated before the end of the Employment Term, then the number
of Vesting Shares that the Executive shall be entitled to, shall be a pro rata
amount, calculated as a percentage of the completed amount of the Employment
Term from the Closing to the end of the most recently completed Interval.
Notwithstanding the foregoing, the Executive hereby acknowledges and agrees
that, in the event that any of the Vesting Shares shall not be vested to the
Executive pursuant to the terms hereof, the Escrow Agent is hereby authorized
and directed to deliver such shares to the registrar and transfer agent of Pubco
for cancellation and return to treasury.

Notwithstanding the foregoing, if, prior to the 18-month anniversary of the
Closing: (a) Pubco terminates the services of the Executive without "cause"
(defined as: (i) the continued failure by the Executive to substantially perform
his duties according to the terms of the CEO Employment Agreement (other than
any such failure resulting from the disability (as defined below) of the
Executive) after Pubco shall have given the Executive reasonable notice in
writing of such failure and a reasonable opportunity, of not less than 30 days,
to correct same, (ii) the conviction of the Executive for embezzlement, theft,
fraud or other criminal offence, (iii) the breach by the Executive of a
fiduciary duty owed to Pubco, or (iv) the breach by the Executive of any
confidentiality or non-competition agreement of undertaking of the Executive; or
(b) in the event of a "change of control" of Pubco (defined as the amalgamation,
arrangement, merger, consolidation or other combination of Pubco with another
entity pursuant to which the shareholders of Pubco immediately before such
amalgamation, agreement, merger, consolidation or other combination do not own
securities of the successor or continuing entity which would entitle them to
cast more than 50% of the votes attaching to all common shares in the capital of
the successor or continuing entity immediately thereafter), then all the Vesting
Shares not yet vested shall vest immediately. Furthermore, and notwithstanding
the foregoing, if, prior to the 18-month anniversary of the Closing, the
Executive is unable to provide the Executive Services, by reason of his death or
"disability" (defined as the inability of the Executive to perform the material
and substantial duties in respect of the Executive Services on a full-time basis
for a period of four consecutive weeks during the


--------------------------------------------------------------------------------

- 3 -

Employment Term), then the number of Vesting Shares that would have vested at
the next proceeding Interval shall vest immediately.

Part 2: Share Capital

4.

The Transaction Shares shall in aggregate represent 54% of the fully diluted
capital stock of Pubco immediately following the Closing, (but expressly
excluding the common shares issuable upon the exercise of the warrants to be
issued in connection with the Financing (as defined below).

    5.

Prior to the Closing, Pubco shall effect a 20-for-1 forward split of its
authorized and issued and outstanding common shares (the "Forward Split"), such
that the fully diluted capitalization of Pubco after: (a) the Forward Split; (b)
issuance of the Transaction Shares; and (b) the issuance of units (consisting of
one common share in the capital of Pubco and two warrants, each exercisable for
one common share in the capital of Pubco) in connection with the Financing shall
be as follows:


Shareholder No. of Shares Vendor 25,638,400 Executive 6,409,600 Investors
Financing - Shares 1,300,000 Investors Financing - Warrants 2,600,000 Existing
Shareholders 27,000,000 Total Fully Diluted 62,948,000


6.

Each of the Vendor and the Executive acknowledges that the Transaction Shares
shall be restricted as to sale under United States securities laws and rules,
and shall carry a restrictive legend indicating such restrictions. Additionally,
each of the Vendor and the Executive agrees not to sell, pledge or option any
Transaction Shares for a period of two years from the Closing; provided,
however, that this limitation shall expire upon and shall not apply to, an event
of a "change of control" of Pubco (as defined above) (the "No Sale Limitation").

    7.

All share certificates for the Vendor Shares shall be issued in the name of
Vendor and all share certificates for the Executive Shares shall be issued in
the name of the Executive. Notwithstanding any other provision hereof, share
certificates representing the aggregate amount of both the Vendor Shares and the
Executive Shares shall be held in escrow pursuant to the provisions of Part 3
hereof by a mutually agreed third party escrow agent (the "Escrow Agent").

Part 3: Escrow

8.

To ensure compliance with the No Sale Limitation and the vesting requirements
under Section 3 hereof, all of the Transaction Shares shall be held in escrow by
the Escrow Agent pursuant to the terms hereof for a period of two years from the
Closing (the "No Sale Escrow Period"), and may not be sold, pledged or optioned
during that period. Subject to Section 9 hereof, upon the expiration of the No
Sale Escrow Period, the Escrow Agreement shall release the share certificates
representing all the Executive


--------------------------------------------------------------------------------

- 4 -

Shares (then in escrow and vested) to the Executive and 30% of the Vendor Shares
to the Vendor without the need for Pubco’s prior consent.

      9.

Notwithstanding any other provision hereof, with respect to the Vendor Shares,
to secure the IP Representations (as defined below) of the Vendor, 70% of the
Vendor Shares (the "IP Escrow Shares") shall be held in escrow by the Escrow
Agent pursuant to the terms hereof for a period of three years from the Closing
(the "IP Escrow Period"). For further clarity, upon the second anniversary of
the Closing, subject to Section 3 hereof, all the Executive Shares and 30% of
the Vendor Shares shall be released by the Escrow Agent to the Executive and the
Vendor, respectively, regardless of any claim on the IP Representations, and the
remaining Vendor Shares shall be released in accordance with the escrow
provisions set out below.

      10.

Each of Pubco and the Vendor agrees and acknowledges that the IP Escrow Shares
held by the Escrow Agent may not be sold, pledged or optioned during the IP
Escrow Period and are to be held in escrow for the sole and exclusive security
of Pubco in respect of any breach of the IP Representations. For further
certainty, each of Pubco and the Vendor agrees and acknowledges that other than
a claim in respect of the IP Escrow Shares as set out below, Pubco shall have no
demand, right, cause of action or remedy against the Vendor or its permitted
transferees, including its shareholders, beneficial owners, directors or other
affiliates or their assets for the breach of any of the Vendor's representations
or warranties contained herein Agreement or in any of the closing documents
delivered by the Vendor in respect of the Sale Transactions.

      11.

While held in escrow, the Vendor and the Executive shall have voting rights for
their Transaction Shares (but expressly including the Vesting Shares, even if
not yet vested), and distributions of stock of Pubco made in respect to their
respective Transaction Shares shall be distributed to the Escrow Agent to be
held pursuant to the same terms and conditions the Escrow Agent holds the
Transaction Shares on account of the Vendor and the Executive, respectively. All
other distributions made in respect to Transaction Shares shall be distributed
directly to the Vendor and the Executive, for their own account.

      12.

During the IP Escrow Period, if any third party files a claim against Pubco, or
threatens in writing to sue Pubco (a "Third Party Claim"), alleging facts that
evidence a breach of the IP Representations of the Vendor, Pubco shall be
entitled to make a claim against the IP Escrow Shares, and recover damages from
such Shares, as follows:

      (a)

Promptly after becoming aware of a Third Party Claim, and prior to expiration of
the IP Escrow Period, Pubco shall notify the Vendor and/or Vendor shall notify
Pubco and the Escrow Agent, in writing (an "Escrow Claim Notice"), specifying in
reasonable detail the alleged breach of the IP Representations and the
anticipated amount of damages resulting from such alleged breach plus
anticipated reasonable costs of defence of such claim (the "Claimed Amount");

      (b)

If the Vendor does not, within 20 business days after receipt of an Escrow Claim
Notice (the "Contest Period") contest such Escrow Claim Notice by notice in
writing (the "Contention") to the Escrow Agent with a copy to Pubco, then within
five business days thereafter, the Escrow Agent shall transfer to Pubco such
number of IP Escrow Shares EQUAL TO: TWICE the Claimed Amount


--------------------------------------------------------------------------------

- 5 -

 

DIVIDED by the average closing share price of the common shares of Pubco, as
quoted on the Market or other exchange on which such shares are traded during
the period of consecutive 21 trading days preceding the day of the delivery of
the Escrow Notice (the "Average Price");

        (c)

If the Vendor delivers to the Escrow Agent the Contention within the Contest
Period, the Escrow Agent shall hold such number of IP Escrow Shares EQUAL TO:
the Claimed Amount DIVIDED by the Average Price, and shall release such number
of IP Escrow Shares (to the Vendor or Pubco, as applicable) only pursuant to
either: (i) a written notice signed by both Pubco and the Vendor (the
"Resolution Notice"); or (ii) a final arbitration award, issued in accordance
with the arbitration provisions below and instructing the Escrow Agent how to
release such shares (an "Award Notice"). Within five business days after receipt
of such Resolution Notice or Award Notice, as applicable, the Escrow Agent shall
release to Pubco and/or Vendor the IP Escrow Shares held back by the Escrow
Agent, as instructed;

        (d)

Within three business days after the expiration of the IP Escrow Period, the
Escrow Agent shall release to the Vendor all IP Escrow Shares then held by the
Escrow Agent. Notwithstanding the foregoing, in the event that certain IP Escrow
Shares are subject at such time to a pending but unresolved IP Escrow Notice, as
set forth in Section 12(c) hereof, and the Claimed Amount is quantified (as a
specified dollar amount), then such number IP Escrow Shares as EQUALS twice the
number that would result from the calculation as set out in Section 12(b) hereof
(provided, however, that the determination of the average trading price shall
commence at least three days after disclosure to the public of the pending
claim) shall continue to be held in escrow until receipt by the Escrow Agent of
a Resolution Notice or an Award Notice with respect thereto, as detailed in
Section 12(c) hereof. If the Claimed Amount is not quantified, then all the IP
Escrow Shares shall continue to be held in escrow until resolution as set forth
in Section 12(c) hereof;

        (e)

Notwithstanding anything to the contrary herein: (i) no Escrow Claim Notice
shall be given if the Claimed Amount (in aggregate with previous claims) does
not exceed $20,000; and (ii) the recourse of Pubco to the IP Escrow Shares shall
be its sole and exclusive remedy against the Vendor or the Executive in
connection with this Agreement; and

        (f)

Further, Pubco shall allow Vendor to conduct and control the defence of any
Third Party Claim, including the disposition of such Claim (including all
decisions relative to litigation, appeal, and settlement), with attorneys of
Vendor's choice. Pubco shall cooperate fully with the Vendor in such defence,
and shall not admit any fact or liability, discuss or reach a settlement, or
take any other action affecting the defence of such Third Party Claim in the
absence of Vendor's prior written consent.

Part 4: Financing

13.

Pubco shall arrange a private placement with certain investors (the
"Financiers") in the


--------------------------------------------------------------------------------

- 6 -

amount of $1,300,000 (the "Financing") of units (at the price of $1.00 per unit)
consisting of one common share of Pubco (the "Financing Shares") and two whole
warrants (with one warrant entitling the holder to purchase one common share of
Pubco at $1.25 per share for a period of one year from the Closing and one
warrant entitling the holder to purchase one common share of Pubco at $1.25 per
share for a period of two years from the Closing) (the "Financing Warrants").

    14.

The Financing funds shall be used for working capital, product development and
sales of the antibody markers.

    15.

All Financing Warrants (i.e. 2,600,000 warrants) and one-third of the aggregate
number of Financing Shares (i.e. 433,333 common shares) shall be issued to and
held in escrow by the Escrow Agent pursuant to the provisions of this Part 4,
and released to the Financiers or to Pubco, as applicable, based on the
provisions hereof (the "Securities Escrow").

    16.

Within eight months from the date on which the Company moves into its research
facility after the Closing (the "Deadline"), Pubco shall use reasonable efforts
to raise an additional amount of $950,000, to be used for development of the
Intellectual Property Assets, either through the exercise of the Financing
warrants or through an additional financing (the "Additional Financing").

    17.

Notwithstanding anything to the contrary herein, the Securities Escrow shall be
subject to, and the Financing Warrants shall contain, the following terms:


  (a)

The Financing Shares shall be restricted as to sale under United States
securities laws and rules, and shall carry a restrictive legend indicating such
restrictions.

        (b)

If Pubco achieves one of the Milestones (as defined below) prior to the
Deadline, then the Financiers, on a pro rata basis, shall exercise warrants for
at least $950,000 (i.e., at least 760,000 warrants at $1.25 per common share)
within 30 days after receipt of Pubco's written notice that it achieved such a
Milestone (but not earlier than 90 days after the Closing). Provided that if the
share price of the common shares of Pubco, as quoted on the Market (or other
exchange on which the shares are traded) on the date Pubco achieves a Milestone,
is less than $1.25 per share, then the directors of Pubco may, in their sole
discretion, allow the Financiers to purchase, on a pro rata basis, common shares
in the capital of Pubco at the then market price, in the aggregate amount of
$950,000 without penalty as provided by Section 17(c) hereof. Each of the
following shall be deemed a "Milestone":


  (i)

sequencing of the variable region of the novel melanoma Mab and filing a patent
for that Mab;

        (ii)

creating novel Mabs against breast cancer which react with at least three
different breast cancer specimen (tissue or sera) and do not cross react with a
negative control (e.g. normal tissue or serum); or

        (iii)

creating novel Mabs against colorectal cancer which react with at least three
different colorectal cancer specimen (tissue or sera) and do not cross react
with a negative control (e.g. normal tissue or serum).


--------------------------------------------------------------------------------

- 7 -

  (c)

In the event that a Financier defaults on its commitment to exercise its portion
of such warrants per Section 17(b) hereof, then, without limiting the remedies
of Pubco for such breach, all of its Financing Warrants held in escrow per
Section 15 hereof shall immediately expire, and its Financing Shares held in
escrow per Section 15 hereof above shall be immediately transferred to Pubco.
With respect to any Financier who exercised warrants as required hereunder, the
Escrow Agent shall release to such Financier its shares then held in Escrow.

        (d)

In the event that Pubco achieves a Milestone as per Section 17(b) hereof but
does not raise the additional $950,000 as per Section 16 hereof, then, in
addition to the provisions above, Pubco shall issue an additional 5,000,000
common shares to the Vendor and the Executive in a ratio as determined by them,
for no additional consideration, or pro-rata if a lesser amount is raised.

        (e)

While in escrow, the Financiers shall have voting rights for the Financing
Shares in escrow, and distributions of stock of Pubco made in respect of such
shares shall be distributed to the Escrow Agent to be held pursuant to the same
terms and conditions the Escrow Agent held the Financiers' Financing Shares. All
other distributions made in respect of such Financing Shares shall be
distributed directly to the Financiers.

Part 4: Closing and Definitive Agreements

18.

Subject to the conditions set out in this Agreement, the closing of the
transactions contemplated herein (the "Closing") shall occur on or before
January 30, 2008 or on such other date as the parties may agree, to be held at
the City of Vancouver, Canada, at such place and time as the parties may agree.
If the Closing does not occur on or prior to such date, neither party shall have
any claim against the other, Pubco shall not have an interest in the
Intellectual Property Assets and the Vendor and the Executive shall not have a
claim to the Transaction Shares.

    19.

The parties agree to instruct their attorneys to co-operate and complete
comprehensive and definitive agreements for the Sale Transactions upon
completion of the 15 day due diligence period set out below. The definitive
agreements shall contain terms and representations customary for agreements
governing the purchase and sale of intellectual property, and representations
governing the sale of publicly traded shares from affiliates to third parties,
as prepared by commercial legal counsel of good reputation. In the event that
any matter is not agreed, this Agreement shall remain in effect and shall govern
the terms of the Sale Transactions.

Part 5: Due Diligence

20.

Each of Pubco, the Vendor and the Executive shall each have the right to conduct
due diligence on the other parties hereto in connection with the transactions
contemplated hereunder. Each of Pubco, the Vendor and the Executive and their
respective accountants, legal counsel and other representatives shall have full
access during normal business hours to the management, properties, books,
records, contracts, commitments and other documents of the other and their
subsidiaries in connection with the transactions contemplated herein. The due
diligence period shall terminate 15 days after


--------------------------------------------------------------------------------

- 8 -

execution of this letter agreement, provided all relevant documents and
information are provided in a timely manner.

Part 6: Closing Conditions

21.

This Agreement and the completion of the transaction contemplated hereby are
subject to the following conditions, namely:

      (a)

The Financing being closed, or the funds for the Financing being held in escrow
solely pending the Closing;

      (b)

The Executive being appointed as Pubco’s Chief Executive Officer, effective on
the Closing, on a full time basis, and shall be entitled to an annual base
salary in the amount of 120% of the salary of Dr. Eli Orr from time to time,
plus such benefits and bonuses as may be set out in the CEO Employment
Agreement;

      (c)

Dr. Eli Orr, being appointed as Pubco’s Chief Technology Officer, effective on
the Closing, on a full time basis, with an annual base salary in the amount of
$140,000, plus such benefits and bonuses as may be set out in an employment
agreement between Pubco and Dr. Eli Orr (the "CTO Employment Agreement");
provided, however, that the directors of Pubco shall make the necessary
adjustments to such base salary as may be necessary to compensate for increases
in the cost of living in the jurisdiction where the Company's research facility
shall be located;

      (d)

The directors of Pubco delivering to Vendor and Executive a certificate,
confirming that all of its representations and warranties contained herein and
to be contained in the definitive agreements described above shall be true and
correct at the Closing;

      (e)

The Vendor delivering to Pubco a certificate, confirming that all of his
representations and warranties contained herein and to be contained in the
definitive agreements described above shall be true and correct at the Closing;

      (f)

Each of Pubco, the Vendor and the Executive having completed their due diligence
review pursuant to Section 20 hereof, in its sole and absolute discretion;

      (g)

One nominee of each of the Vendor and the Executive being appointed, effective
on the Closing, to the board of directors of Pubco, and such directors
constituting a majority of the board of directors;

      (h)

Pubco having delivered to the Vendor and the Executive a legal opinion of its
counsel, in a form acceptable to the Vendor and the Executive, as to, among
other things, the valid issuance of the Transaction Shares;

      (i)

The Vendor having delivered to Pubco a legal opinion of its counsel, in form and
substance acceptable to Pubco, as to, among other things: (i) the due
incorporation and existence of the Vendor; and (ii) the due performance by the
Vendor of all corporate action required by the Vendor to bind itself under the
agreements contemplating the due and absolute transfer of the Intellectual
Property from the Vendor to Pubco;


--------------------------------------------------------------------------------

- 9 -

  (j)

Pubco and the Executive having entered into the CEO Employment Agreement at or
before the Closing;

        (k)

Pubco and Dr. Eli Orr having entered into the CTO Employment Agreement at or
before the Closing;

        (l)

The Executive having delivered to Pubco a "medallion guaranteed" Stock Power of
Attorney in respect of the Vesting Shares; and

        (m)

The parties hereto having received all consents, approvals and authorizations,
and taken any and all corporate action, necessary to consummate the Sale
Transactions.

Part 7: IP Representations of the Vendor

22.

The Vendor represents and warrants to Pubco the following (the "IP
Representations"):

      (a)

The Vendor has or on the Closing shall have the full power and authority to
transfer or cause to be transferred the Intellectual Property Assets to Pubco,
free and clear of any material charges, encumbrances, liens or claims;

      (b)

The Vendor has all property rights and interest in the Intellectual Property
Assets and holds all interests in all aspects of the Intellectual Property
Assets and the intellectual property involved, and the Intellectual Property
Assets do not infringe upon the intellectual rights of any other party in such
manner as to materially and adversely affect the business of Pubco; and

      (c)

The Intellectual Property Assets are all the intellectual property held or owned
or controlled by the Vendor relating to the Technology.

Part 8: Representations of Pubco

23.

Pubco hereby represents and warrants to the Vendor and the Executive that, as of
the date hereof and as of the Closing:

      (a)

Following the contemplated 20-for-1 forward split of its stock and the issuance
of all units to the Financiers in connection with the Financing, Pubco’s fully
diluted capital stock shall be as set forth in Section 5 hereof. Other than as
set forth in Section 5 hereof, there are no outstanding options, warrants,
rights or agreements, orally or in writing, to purchase or acquire from Pubco
any capital stock, or any securities or rights convertible into or exchangeable
for capital stock of Pubco;

      (b)

All common shares to be issued to the Vendor and the Executive shall, when
issued in accordance with the provisions of this Agreement, be validly
authorized, duly issued, fully paid and non-assessable;

      (c)

Pubco has timely filed all required forms, reports and documents with the
Securities and Exchange Commission (the "SEC"), each of which has complied in
all material respects with all applicable requirements of the Securities Act of
1933, as amended and the Securities Exchange Act of 1934, as amended and the
rules and regulations promulgated thereunder. As of the time it was filed with
the SEC and none of such documents and reports contained any untrue statement of
a


--------------------------------------------------------------------------------

- 10 -

 

material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. Pubco: (a) is
compliant with all listing requirements of the Market; and (b) has received no
communication from the SEC or the Market regarding their intention to suspend or
de-list Pubco’s common shares from the Market; and Pubco is not aware of any
events or circumstances that may bring to any of the events listed in (a) or (b)
above;

        (d)

Pubco does not have any obligations or liabilities of any type or nature
whatsoever, contingent or otherwise, known or unknown, except for professional
fees incurred by Pubco in connection with the Sale Transactions, which fees
shall not exceed $50,000; and

        (e)

Pubco has the absolute and unrestricted right, power and authority to enter into
and perform its obligations under this Agreement and the execution, delivery and
performance by Pubco of this Agreement have been duly authorized by all
necessary action, corporate and otherwise, on the part of Pubco. This Agreement
constitutes the legal, valid and binding obligation of Pubco, enforceable
against it in accordance with its terms. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any governmental authority is required on the part of Pubco in
connection with the Sale Transactions, except for filings pursuant to the
Securities Act of 1933 (Unites States), as amended, and the rules and
regulations promulgated thereunder, and applicable state securities laws, which
have been made or shall be made prior to the Closing.

Part 9: Pre and Post Closing Covenants

24.

The parties hereby covenant as follows:

      (a)

Until the Closing, the Vendor shall conduct the business concerning the
Intellectual Property Assets (the "Business") in the same manner such Business
was conducted to date; and

      (b)

The Vendor acknowledges that Pubco shall be required to provide substantial
disclosure about the Business and its management to the SEC, and it agrees to
fully co-operate to provide in a timely manner such information and disclosure
about the Intellectual Property Assets and Business as Pubco’s legal counsel and
auditors may reasonably request in order to comply with such legal requirements.

Part 10: Binding Agreement

25.

Upon acceptance of the terms of this Agreement by all of the parties hereto, the
terms of this Agreement shall be a legally valid and binding agreement. For
further certainty, this Agreement sets out the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes any
previous or contemporaneous oral or written agreements and understandings
regarding such subject matter.

    26.

Upon the execution of this Agreement by both the Vendor and the Executive, Pubco
shall pay to the Executive the amount of $10,000, which shall be used by the
Executive and the


--------------------------------------------------------------------------------

- 11 -

Vendor primarily for the purpose of exploring potential sites for the operation
of Pubco's business after the Closing. At the Closing, Pubco shall cover the
reasonable out of pocket expenses (but expressly excluding any personal or
corporate income tax) incurred by the Vendor and the Executive in connection
with the Sale Transactions.

Part 11: General

27.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

    28.

Should there be a disagreement or a dispute between the parties hereto with
respect to this Agreement or the interpretation thereof, the same shall be
referred to a single arbitrator who is a member of the American Arbitration
Association whose identity shall be acceptable to both parties, and the
determination of such arbitrator shall be final and binding upon the parties.
The Arbitration shall be conducted in compliance with the rules of the American
Arbitration Association and shall take place in New York, New York.

    29.

All dollar references herein are to United States dollars.

    30.

Time shall be of the essence hereof.

    31.

This Agreement may be executed in several counterparts and by facsimile, each of
which will be deemed to be an original and all of which will together constitute
one and the same instrument.

[Intentionally left blank; Signature Page follows]

--------------------------------------------------------------------------------

- 12 -

If the foregoing correctly sets out the terms of our agreement, please execute
this letter in the space provided.

 

SMARTEC HOLDINGS INC.

 

Per: /s/ Yapp Moi Lee
        Authorized Signatory

AGREED TO AND ACCEPTED THIS 10th DAY OF JANUARY, 2008.

 

INDIGOLEAF ASSOCIATES LTD.

 

Per: /s/ Elisha Orr 
        Authorized Signatory

SIGNED, SEALED and DELIVERED by )   DR. AMNON GONENNE in the presence )   of: )
    )   /s/ Dr. Raphael Yahel )   Signature ) /s/ Dr. Amnon Gonenne Dr. Raphael
Yahel ) DR. AMNON GONENNE Print Name )   50 Burla Str )   Address )   Tel-Aviv,
Israel )     )   Scientist )   Occupation    


--------------------------------------------------------------------------------

SCHEDULE "A"

Intellectual Property Assets

The Intellectual Property Assets sold and transferred to Pubco hereunder shall
include:

(1)

All laboratory records relating to Intellectual Property Assets, from any person
or persons, including, but not limited to, laboratory notebooks, supporting
materials, all experiments including protocols and testing results, and all
other scientific and related notes and records.

      (2)

All laboratory records as described in Item (1) above, data, descriptions and
materials, whether in written, audio, audio visual, CD, or any other medium
relating to Intellectual Property Assets.

      (3)

All developed or otherwise derived antibodies, all relevant knowhow to create
such antibodies, any hybridomas, any other derivations, in whatever format
relating to Intellectual Property Assets.

      (4)

All storage and related equipment owned containing any items described in Item
(3) above.

      (5)

A record, in whatever form, listing or describing, in detail, approximately
5,000 "hybridoma libraries", which produce antibodies to any and all cancers, or
other disease states, human or animal, including but not limited to, melanoma,
ovarian carcinoma and prostate carcinoma.

      (6)

Specific developments, documented or otherwise, pertaining to "cancer-specific
Mabs" including:

      (A)

A hybridoma (Mel 260) producing specific anti-melanoma antibody that is
universal to all melanomas tested to date.

      (B)

Two screened hybridomas producing antibodies specific to prostate carcinoma.

      (C)

Two screened hybridomas producing antibodies specific to ovarian carcinomas.

      (7)

Any and all test data, results, clinical outcomes, in-vitro or otherwise,
resulting from data or results obtained in Item (6) above, or any other results
obtained from Intellectual Property Assets. This, to specifically include
results obtained from the use of the antibodies described above for screening
(OVCA) and histopathology of clinical specimens (skin and ocular melanoma).


--------------------------------------------------------------------------------